UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2135


RODERICK A. CARTER,

                    Petitioner,

             v.

CPC LOGISTICS, INC.; CPC MEDICAL PRODUCTS, LLC; HOSPIRA FLEET
SERVICES, LLC; DEPARTMENT OF LABOR,

                    Respondents.



   On Petition for Review of an Order of the Department of Labor. (ARB 2018-0078)


Submitted: March 26, 2020                                         Decided: April 7, 2020


Before GREGORY, Chief Judge, WYNN, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Roderick A. Carter, Petitioner Pro Se. Sarah Marie Roberts, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C.; Jerry Howard Walters, Jr., LITTLER
MENDELSON PC, Charlotte, North Carolina; Michael Francis Harris, HARRIS
DOWELL FISHER & HARRIS L.C., Chesterfield, Missouri, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roderick A. Carter petitions for review of the Administrative Review Board’s

(ARB) final decision and order affirming the Administrative Law Judge’s (ALJ) decision

and order on remand denying his complaint of retaliatory discharge filed pursuant to the

Surface Transportation Assistance Act of 1982 (STAA), 49 U.S.C. § 31105 (2018). We

deny the petition for review.

       “Under the scheme established by Congress, the Secretary of Labor makes final

determinations on [STAA] violations subject to appellate court review.” Calhoun v. United

States Dep’t of Labor, 576 F.3d 201, 208 (4th Cir. 2009) (ellipses and internal quotation

marks omitted); see also 49 U.S.C. § 31105(d) (establishing appellate court review).

“When reviewing the Secretary’s determination, we are bound by his legal conclusions

unless they are arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law, and by his factual findings if they are supported by substantial evidence.” Yellow

Freight Sys., Inc. v. Reich, 8 F.3d 980, 984 (4th Cir. 1993) (citation and internal quotation

marks omitted). Regarding the latter, substantial evidence means “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Pac Tell Group,

Inc. v. NLRB, 817 F.3d 85, 90 (4th Cir. 2016) (internal quotation marks omitted). In

reviewing the Secretary’s ultimate decision, “[w]e are mindful . . . of the deference due the

Secretary’s interpretation of a statute Congress charged him with administering.” Yellow

Freight Sys., Inc., 8 F.3d at 984.

       As pertinent here, the STAA prohibits an employer from discharging an employee

for refusing to operate a vehicle because “the operation violates a regulation, standard, or

                                             2
order of the United States related to commercial motor vehicle safety, health, or security.”

49 U.S.C. § 31105(a)(1)(B)(i). To prevail, an employee must first establish a prima facie

case that “(1) he engaged in protected activity, (2) his employer took adverse employment

action against him, and (3) there is a causal relationship between his protected activity and

the adverse employment action.” Calhoun, 576 F.3d at 209. The causal relationship prong

is satisfied if the employee shows that the protected activity was a contributing factor to

the adverse employment action. See 49 U.S.C. § 31105(b)(1) (stating that complaint filed

under § 31105 is governed by “burdens of proof” in 49 U.S.C. § 42121 (2018)); id.

§ 42121(b)(2)(B)(i) (providing that employee must show that protected activity “was a

contributing factor in the unfavorable personnel action”).

       We conclude that the ALJ properly considered the deficiencies in his initial decision

that were highlighted in our opinion granting Carter’s petition for review. See Carter v.

CPC Logistics, Inc., 706 F. App’x 794 (4th Cir. 2017) (No. 17-1095). We further conclude

that substantial evidence supports the finding that there was one event when Carter engaged

in protected activity, but that the event was not a causal factor in Carter’s discharge from

employment. Additionally, we conclude that substantial evidence supports the ALJ’s

adverse credibility finding and, with the exception of one event, the finding that Carter’s

delays were not due to reported fatigue breaks. Lastly, we conclude that there was ample

evidence that Carter was discharged due to several factors, none of which involved a

protected activity.

       Accordingly, we grant leave to proceed in forma pauperis and deny the petition for

review. We dispense with oral argument because the facts and legal contentions are

                                             3
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                  PETITION DENIED




                                          4